Name: Commission Regulation (EC) No 1161/94 of 20 May 1994 abolishing the export levies in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5. 94 Official Journal of the European Communities No L 129/19 COMMISSION REGULATION (EC) No 1161/94 of 20 May 1994 abolishing the export levies in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (*), and in particular Article 16 (2) thereof, Whereas the export levies for durum wheat have been fixed by Commission Regulation (EC) No 1063/94 (3) ; Whereas application of the criteria mentioned in Commission Regulation (EEC) No 1 533/93 (4), as amended by Regulation (EC) No 1 20/94 (^ has the effect of abolishing the export levies for durum wheat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export levies referred to in Article 15 of amended Regulation (EEC) No 1533/93 for the products falling within CN code 1001 10 00 are abolished. Article 2 Regulation (EC) No 1063/94 is repealed. Article 3 This Regulation shall enter into force on 21 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8. 1993, p. 22. O OJ No L 115, 6. 5. 1994, p. 27. O OJ No L 151 , 23. 6. 1993, p. 15. 0 OJ No L 21 , 26. 1 . 1994, p. 1 .